 In the Matter ofGENERAL ELECTRIC COMPANY,PLASTICS DIVISION OFTHE CHEMICAL DEPARTMENT,EMPLOYERandINTERNATIONAL Asso-CIATION OF MACHINISTS,LocAL LODGE 1437,PETITIONERCase No. 8-RC-121.-Decided February 7, 1919DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, an unaffiliated labor organization, and Interna-tional Chemical Workers Union, Local 283, affiliated with the Ameri-can Federation of Labor, herein called the Intervenor, are labor or-ganizations claiming to represent employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.''*Chairman Herzog and Members Reynolds and Gray.1At thehearing and in its brief,the Employer moved to dismiss these proceedings onthe ground that the petition was unseasonably filed under Section 103 of the Labor Man-agement RelationsAct.TheEmployer contendsthatunder Section 103 the Intervenor'scertificationIs valid until the end ofthe contractperiod as automatically renewed (May 1,1949)or until 1 year after the effective date of the amended Act(August 22, 1948),which-everoccurs sooner,and that therefore the petition herein was filed unseasonably onMarch26, 1948.Assuming that Section 103 Is applicable hereto, we believe that thepetitionwas filed seasonably,as Section 103 does not deprive the Board of power to con-duct ahearing underSection9 (c) before the end of the period specified in Section 103.Matter of Bush Woolen Mills Inc.,76 N. L. R. B. 618.Moreover,the purpose of Section 103is to forestall the Invalidation of certaincontractprovisions under the amended Act ; itdoes not affect the applicability of contract-bar principles.Matter of General Electr eCompany, 77N. L.R. B 192. The motion to dismiss Is denied.The Employer also moved to dismiss on the ground that the Intervenor's contract to abar to these proceedings.The original contract ran for 1 year from February 20, 1947,81 N. L.R. B., No. 87.476 GENERALELECTRICCOMPANY4774.The appropriate unit :The Petitioner seeks to represent a unit consisting of the employeesin Department 79, also known as the toolroom, together with twomachine repairmen in Department 82, also known as the maintenancedepartment, at the Employer's Coshocton, Ohio, plant. The Employerand Intervenor contend that such a unit is inappropriate and shouldnot be severed from the existing production and maintenance unitpresently represented by the Intervenor.Pursuant to a consent election, the Intervenor was certified on Ja-n-uary 22, 1947, as collective bargaining representative for substantiallyall the production and maintenance employees, including the employ-ees sought by the Petitioner, at the Employer's Coshocton, Ohio, plant.On February 20, 1947, the Employer and the Intervenor executed a1-year contract covering such employees.By a second contract,2 theeffective date was changed to May 1, 1947; this contract was automati-cally renewed for another year, until May 1, 1949.The Coshocton plant was newly built in 1946 and went into produc-tion shortly before the consent election in January 1947.At thattime there were approximately 200 employees; there are now almost500 employees.At this plant, the Employer fabricates and sells lam-inated and allied products such as plastics. Its operations are dividedinto 7 departments or sections, each of which is headed by a depart-mental foreman who, in turn, is under the supervision of 1 of 4 assist-ant general foremen.3A general foreman is in charge of the entireplant.Department 79, the toolroom, and Department 82, the main-tenance department, are under the supervision of different depart-mental and assistant general foremen.Generally, tool maintenance,such as maintenance of parts and dies used in production machines, isperformed by Department 79; while capital or plant maintenance, suchas the repair of production machinery, is performed by the machinerepairmen of Department 82.4and contained a 30-day automatic renewal clause.The second contract was identical withthe original contract, except that it was dated May 1,1947.The petition herein wasflied on March 26,1948,afterthe automatic renewal date of the February 20 contract butbeforethe automatic renewal date of the May 1 contract.The record reveals considerableuncertainty as to which of the contracts the parties were operating under.However, asboth contracts provided for maintenance of membership without authorization underSection 9(e) of the Act, neither of these contracts as renewed can operate as a bar.Matter of C. Hager A Sons Hinge Manufacturing Company,80 N. L.It.B. 163;Matterof General Electric Company,80 N. L.It. B. 169.Accordingly,we also deny the motionto dismiss on the ground of contract bar.nSee footnote 1,aupra.6Two assistant general foremen work on the day shift and one each on the two nightshifts.4 There are 70 employees in Department 82 performing maintenance work,of whom 8 areclassified as machine repairmen.The Petitioner proposes to include in its unit only 2of these 8 machine repairmen. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn Department 79, the toolroom, the Petitioner would include allthe employees except the tool crib attendant.Of the 19 employees re-quested by the Petitioner, 7 are classified as tool makers, 12 as machinerepairmen.There are no apprentices.These employees spend 75 to90 percent of their time in the toolroom and operate the lathes, shapers,mills, grinders, and drill presses located therein.The balance of theirtime is spent performing similar or related work throughout the plant.There is little interchange of personnel between the toolroom and therest of the plant.When originally hired, toolroom employees, like themachine repairmen in the maintenance department, are not required tohave any particular training or apprenticeship, the sole requisitebeing mechanical aptitude, although most applicants appear to havehad tool and die or machine experience. The tool makers who build,repair, and set dies are skilled craftsmen.5The machine repairmen,whether in Department 79 or 82, are less skilled than the tool makersand do not appear to have served the usual apprenticeship.The Employer and Intervenor argue,inter alia,that the unit is in-appropriate because not all the toolroom employees are skilled crafts-men and because the Petitioner proposes to exclude six of the eightmaintenance machine repairmen.To support their position, they as-sert that all the toolroom and maintenance machine repairmen, as wellas some production employees,6 possess similar skills, perform com-parable work, receive thesamerate of pay, have the same seniority,pensions, and vacations, and therefore have interests in common; thatDepartment 79 employees spend 10 to 25 percent of their time outsidethe toolroom working throughout the plant; that there is some inter-change of personnel ; and that the Petitioner proposes to split theseparatelysupervised group of maintenance machine repairmen ofDepartment 82 by including only two of them.The Employer andIntervenor further contend that the highly integrated nature of theEmployer's operations, as well as collective bargainingon anindustrialbasis in this plant and in the plastics industry in general, precludesseverance of the proposed unit from the more comprehensive produc-tion and maintenance unit.We have, however, in the past, found units of tool makers, ma-chinists, and other employees engaged in the fabrication and repair oftools, dies and machines to be appropriate, even though not all suchtoolroom employees possessed definite craft skills.7Furthermore, wehave also found to be appropriate a toolroom unit containinga nucleus5The only tool maker who testified stated that he performs tool and die work ; that hehad served an apprenticeship;and that the other tool makers had equivalent skills.Thistestimony was uncontroverted.6The record indicates that production employees, particularly in Department 78, thefabricating section, operate machines such as lathes,mills, grinders,and presses.7Matter of Robertshaw-Fulton Controls Company (American Thermometer Company),77 N. L.R. B. 316;Matter of National Container Corporation,Inc.,75 N. L. R. B. 770. GENERAL ELECTRIC COMPANY479of skilled craftsmen together with less skilled, but related, categories,even though there were other employees in the plant possessing skillsand performing work comparable to the less skilled employees in thetoolroom 8 In the present case, we believe that Department 79 con-stitutes such a toolroom group. It is separately supervised and lo-cated, and contains a nucleus of highly skilled tool makers, whose skillsdo not appear to be matched by those of related categories elsewherein the plant.Accordingly, we believe that such toolroom employeesmay, if they so desire, constitute a separate unit, and properly may besevered from the existing industrial unit notwithstanding a history ofcollective bargaining on a more comprehensive basis.9As indicated above, the Petitioner seeks to include in its unit thetwo maintenance machine repairmen who spend more time in the tool-room than the remaining six maintenance repairmen who are excluded.However, these two maintenance machine repairmen are a part of theseparately supervised Department 82, or maintenance department, andspend most of their time in their own department rather than in thetoolroom.It appears that these two maintenance department repair-men have interests more in common with the maintenance machinerepairmen and other categories of employees in the maintenance de-partment than with the toolroom employees.Accordingly, we shallexclude them from the toolroom voting group.We shall make no final unit determination at this time, but shall firstascertain the desires of these employees as expressed in the electionhereinafter directed.If a majority vote for the Petitioner, they willbe taken to have indicated their desire to constitute a separate ap-propriate unit.We shall, accordingly, direct an election among all employees inthe toolroom, Department 79, at the Employer's Coshocton, Ohio,plant, including tool makers io and machine repairmen, but excludingthe tool crib attendant," the maintenance machine repairmen in De-partment 82 and all supervisors as defined in the Act.8Matter of International Harvester Company,79 N. L R B 1452 ; Cf.Matter ofEthyl Corporation (Sodium and Tetraethyl Lead Areas),80 N L. It B 99Matter of Robertshaw-Fulton Controls Company(American Thermometer Company),supra.CfMatter of International Harvester Company, supraMoreover, as noted aboie,the Employer started production at its Coshocton plant in January 1947 and, on February20, 1947, first executed a collectivebargainingcontract with the IntervenorThus, atthe time of the filing of the petition herein on March 26, 1948, there had been only a rela-tively short history of bargaining on a production and maintenance basis10The working or group leader is a tool maker whose duty it is to lay out and distributethe work.He has no authority to discipline or effectively to recommend the hire or dis-charge of employees or increases in their pav.We believehe isnot a supervisor v^rthriithe meaning of the Act and we shall include him11The tool crib is separate and apart from the toolroom. It serves as a general tool cribfor the entire plant rather than for the toolroom alone In these circumstances, we shallgiant the Petitioner's request which was not opposed by the other parties, and excludethe tool crib attendant 480DECISIONS OF NATIONAL LABOR IMATIONS BOARDDIRECTION OF ELECTION 22As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Eighth Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees de-scribed in paragraph numbered 4, above, who were employed duringthe pay-roll period immediately preceding the date of this Directionof Election, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidof, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike who arenot entitled to reinstatement, to determine whether they desire to berepresented, for purposes of collective bargaining, by InternationalAssociation of Machinists, Local Lodge 1437, or by InternationalChemical Workers Union, Local 283, AFL, or by neither." At thetime of the Decision and Direction of Election herein,the Intervenor was notin compliance with Section 9 (f), (g), and (h) of the Act. On February 24, 1949, theRegional Director advised the Board that the Intervenor had complied with the provisionsof Section 9 (f), (g), and(h) of the Act, and requested that its name appear on theballot for the directed election herein.The Board,therefore,ordered on March 3, 1949,that this Decision and Direction of Election be amended by according the Intervenor aplace on the ballot.